Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

NAN J. BRUNN,
                                                    Civil No. 6:19-cv-1726-SI
                   Plaintiff,
                                                    ORDER APPROVING
       vs.                                          ATTORNEY FEES PURSUANT TO
                                                    42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $14,862.00 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff Equal Access to Justice (“EAJA”) fees already

received by counsel in the amount of $11,405.18, for a net award herein of $3,456.82 as full

settlement of all attorney fees pursuant to 42 U.S.C. §406(b). Any past-due benefits withheld


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                             1
by the Defendant in anticipation of an order under 42 U.S.C. §406(b), shall be payable to

Plaintiff’s counsel, Drew L. Johnson, P.C., less an administrative assessment pursuant to 42

U.S.C. §406(d), and mailed to their office at 1700 Valley River Drive, Eugene, OR 97401,

consistent with this order. There are no other costs.

                                      June 30,
       IT IS SO ORDERED this day of ___________________________, 2021



                                               /s/ Michael H. Simon
                                              ______________________________
                                              U.S. District Judge/Magistrate Judge




PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            2
